                                                                                              1 Mark S. Bostick (Bar No. 111241)
                                                                                                Lisa Lenherr (Bar No. 258091)
                                                                                              2 WENDEL ROSEN LLP
                                                                                                1111 Broadway, 24th Floor
                                                                                              3 Oakland, California 94607-4036
                                                                                                Telephone: (510) 834-6600
                                                                                              4 Fax: (510) 834-1928
                                                                                                Email: mbostick@wendel.com
                                                                                              5 Email: llenherr@wendel.com
                                                                                                Attorneys for Lois I. Brady, Trustee
                                                                                              6

                                                                                              7

                                                                                              8
                                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                              9
                                                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                             10
                                                                                                                                       OAKLAND DIVISION
                                                                                             11
                                                                                                  In re                                             Case No. 20-40990-RLE
                                                                                             12
                                                                                                  FAIRN & SWANSON, INC.                             Chapter 7
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13
                                                                                                                                                    EX PARTE MOTION FOR ORDER
                                                                                             14                         Debtor.                     ALLOWING LIMITED NOTICE
                                                                                                                                                    PURSUANT TO FEDERAL RULE OF
                                                                                             15                                                     BANKRUPTCY 2002(h) AND ALLOWING
                                                                                                                                                    SERVICE OF DOCUMENTS BY
                                                                                             16                                                     ELECTRONIC MAIL

                                                                                             17

                                                                                             18           LOIS I. BRADY, the duly appointed and acting Chapter 7 trustee ("Trustee") in the above-
                                                                                             19 captioned estate of Fairn & Swanson, Inc. ("Debtor") moves this Court for an order reducing the

                                                                                             20 number of persons entitled to receive notices required under Bankruptcy Rule 2002(a), allowing

                                                                                             21 service of documents by electronic mail, and represents as follows:

                                                                                             22           1.     Fairn & Swanson, Inc. (“Debtor”) filed a Voluntary Petition under Chapter 7 on
                                                                                             23 June 2, 2020.

                                                                                             24           2.     Trustee is filing this Ex Parte Motion for Order Allowing Limited Notice Pursuant
                                                                                             25 to Federal Rule of Bankruptcy 2002(h) and to Allow Service of Certain Documents By Electronic

                                                                                             26 Mail ("Motion") in order to reduce the time and expense to the estate of mailing notices to all

                                                                                             27 creditors.

                                                                                             28           3.     Federal Rule 2002(h) provides in part:


002644.0031\6005950.3
                                                                                             Case: 20-40990      Doc# 102     Filed: 10/05/20    Entered: 10/05/20 11:24:10       Page 1 of
                                                                                                  MOTION TO LIMIT SERVICE
                                                                                                                                          13
                                                                                              1          (h) Notices to Creditors Whose Claims are Filed. In a chapter 7 case, after 90
                                                                                                         days following the first date set for the meeting of creditors under § 341 of the
                                                                                              2          Code, the court may direct that all notices required by subdivision (a) of this rule
                                                                                                         be mailed only to the debtor, the trustee, all indenture trustees, creditors that hold
                                                                                              3
                                                                                                         claims for which proofs of claim have been filed, and creditors, if any, that are
                                                                                              4          still permitted to file claims by reason of an extension granted pursuant to Rule
                                                                                                         3002(c)(1) or (c)(2).
                                                                                              5
                                                                                                         4.      Pursuant to the Amended Notice of Chapter 7 Bankruptcy Case – Proof of Claim
                                                                                              6
                                                                                                  Deadline Set, filed on June 4, 2020 [Doc#5], the meeting of creditors was scheduled for July 7,
                                                                                              7
                                                                                                  2020. It has been ninety days since the first date set for the meeting of creditors.
                                                                                              8
                                                                                                         5.      As of the filing of this Motion, there are 524 creditors and interested parties listed
                                                                                              9
                                                                                                  on the Court's mailing matrix. Of this number, 61 parties are listed as bypassed recipients. In
                                                                                             10
                                                                                                  contrast, less than 130 claims have been filed. Twelve claimants have addresses overseas.
                                                                                             11
                                                                                                         6.      The cumulative cost of mailing notices to all parties set forth in the Court's mailing
                                                                                             12
                                                                                                  matrix could be substantial. To avoid this potential undue expense, Trustee requests permission of
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13
                                                                                                  the court to limit notice pursuant to Rule 2002(h) requiring notices to be sent to: a) the debtor, b)
                                                                                             14
                                                                                                  the trustee, c) all indenture trustees, d) creditors that hold claims for which proofs of claim have
                                                                                             15
                                                                                                  been filed; and e) creditors, if any, that are still permitted to file claims by reason of an extension
                                                                                             16
                                                                                                  granted pursuant to Rule 3002(c)(1) or (c)(2) (collectively the "Limited Notice List").
                                                                                             17
                                                                                                         7.      Trustee is also seeking Court approval to serve the Limited Notice List by
                                                                                             18
                                                                                                  electronic mail in lieu of first class mail. Trustee's counsel has reviewed all claims filed in this
                                                                                             19
                                                                                                  case and email addresses are listed for every claim.
                                                                                             20
                                                                                                         8.      Authorizing the Trustee to serve general notices by email is appropriate under the
                                                                                             21
                                                                                                  circumstances for at least four (4) reasons: [1] in this age of Covid-19, many companies are
                                                                                             22
                                                                                                  sheltering in place and the expense of processing first class mail by the recipient is substantially
                                                                                             23
                                                                                                  more than expense of receiving notification by email; [2] in view of anticipated substantially
                                                                                             24
                                                                                                  increased mail-in balloting in the November 3, 2020 U.S. election, minimizing unnecessary
                                                                                             25
                                                                                                  physical mail will improve timely processing of mail-in ballots; [3] the cost to serve by email is
                                                                                             26
                                                                                                  substantially less to the estate; [4] service by email will speed delivery on notice to creditors
                                                                                             27
                                                                                                  mitigating the effect of shortened notice to 7 days' notice under Local Bankruptcy Rules 9014-1(d)
                                                                                             28


002644.0031\6005950.3
                                                                                             Case: 20-40990      Doc# 102       Filed: 10/05/20     Entered: 10/05/20 11:24:10           Page 2 of
                                                                                                  EX PARTE MOTION TO LIMIT SERVICE                   2
                                                                                                                                            13
                                                                                              1 and 6006-1(b). Attached hereto as Exhibit A is a list of all claims filed with their respective email

                                                                                              2 addresses. This relief will be especially useful in timely reaching creditors with overseas

                                                                                              3 addresses.

                                                                                              4          9.      Although Trustee is not required under Rule 2002(h) to serve the 20 largest

                                                                                              5 unsecured creditors, Trustee has obtained email addresses for each of them and has email

                                                                                              6 addresses for parties requesting special notice who are not ECF recipients, and Trustee intends to

                                                                                              7 electronically serve these parties with all notices served pursuant to Rule 2002(a).

                                                                                              8          WHEREFORE, Trustee requests that an order be entered:

                                                                                              9          1,      Granting this ex parte motion;

                                                                                             10          2.      Authorizing Trustee to serve future notices as required under Bankruptcy Rule

                                                                                             11 2002(a) only on: a) the debtor, b) the trustee, c) all indenture trustees, d) creditors that hold claims

                                                                                             12 for which proofs of claim have been filed; and e) creditors, if any, that are still permitted to file
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13 claims by reason of an extension granted pursuant to Rule 3002(c)(1) or (c)(2);

                                                                                             14          3.      Authorizing Trustee to serve the Limited Notice List, the twenty largest unsecured

                                                                                             15 creditors and those parties who have requested special notice, but are not ECF recipients, by

                                                                                             16 electronic mail in lieu of first class mail; and

                                                                                             17          4.      For such other and further relief as the Court deems proper.

                                                                                             18

                                                                                             19 DATED: October 5, 2020                       WENDEL ROSEN LLP
                                                                                             20

                                                                                             21                                              By: /s/ Lisa Lenherr
                                                                                                                                                 Mark S. Bostick
                                                                                             22                                                  Lisa Lenherr
                                                                                                                                                 Attorneys for Lois I. Brady, Trustee
                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


002644.0031\6005950.3
                                                                                             Case: 20-40990      Doc# 102       Filed: 10/05/20    Entered: 10/05/20 11:24:10        Page 3 of
                                                                                                  EX PARTE MOTION TO LIMIT SERVICE                  3
                                                                                                                                            13
                            EXHIBIT A


Case: 20-40990   Doc# 102   Filed: 10/05/20   Entered: 10/05/20 11:24:10   Page 4 of
                                        13
                                                                                              1
                                                                                                                                          EXHIBIT A
                                                                                              2
                                                                                                                 Creditor Name and Address            Email Address
                                                                                              3           1      WTC IMPORT EXPORT LLC                a.abercrombie@beukenhorst−usa.com
                                                                                                                 5015 GEORGIA AVENUE
                                                                                              4                  West Palm Beach, FL 33405
                                                                                                          2      PALLET CONSULTANTS CORP.             amasdal@palletconsultants.com
                                                                                              5                  810 NW 13 AVENUE
                                                                                                                 Pompano Beach, FL 33069
                                                                                              6           3      Cotter Church Supplies, Inc.         mike@cotters.com
                                                                                                                 1701 James M. Wood Blvd.
                                                                                              7                  Los Angeles, CA 90015-1093
                                                                                                          4      Barnard Griffin, Inc                 rob@barnardgriffin.com
                                                                                              8                  878 Tulip Lane
                                                                                                                 Richland, WA 99352
                                                                                              9           5      WEBB Banks, LLC                      amy.schmidt@coface.com
                                                                                                                 Coface North America Insurance
                                                                                             10                  Company
                                                                                                                 650 College Road East, Suite 2005
                                                                                                                 Princeton, NJ 08540
                                                                                             11
                                                                                                          6      CHASE INTERNATIONAL, INC.            chasefdonaldson@bellsouth.net
                                                                                                                 67 HAMPTON MEADOWS
                                                                                             12                  Hampton, NH 03842
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                          7      MCKINSTRY CO LLC                     billing@mckinstry.com;
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13                  PO BOX 3895                          cheris@mckinstry.com
                                                                                                                 Seattle, WA 98124
                                                                                             14           8      ALBATRANS, INC.                      m.abbas@albatrans.com
                                                                                                                 149-10 183RD STREET
                                                                                             15                  Springfield Gardens, NY 11413-0435
                                                                                                          9      Andersen Material Handling           kgodin@andersenmh.com
                                                                                             16                  30575 Andersen Ct.
                                                                                                                 Wixom, MI 48393-4839
                                                                                             17          10      HALFON CANDY COMPANY                 alan@halfoncandy.com
                                                                                                                 9229 10TH AVENUE S.
                                                                                             18                  Seattle, WA 98108
                                                                                                         11      Modern Mail Service                  accounting@moderncourier.com;
                                                                                             19                  PO BOX 1199                          elysa@moderncourier.com
                                                                                                                 Oakland, CA 94604-9460
                                                                                             20          12      Uline Shipping Supplies              accountsreceivable@uline.com
                                                                                                                 12575 Uline Drive
                                                                                             21                  Pleasant Prairie WI 53158
                                                                                                         13      MUTUAL EXPRESS COMPANY               hiko@mutualexpress.com;
                                                                                             22                  P.O. BOX 23801
                                                                                                                 Oakland, CA 94623
                                                                                             23          14      VINO DEL SOL, INC.                   clarilea@vinodelsol.com
                                                                                                                 DEPT. #0512
                                                                                             24                  P.O. BOX 1000
                                                                                                                 Memphis, TN 38148-0512
                                                                                             25          15      WINGARA WINE GROUP                   dkums@wingara.com.au
                                                                                                                 1 SANDOWN DRIVE
                                                                                             26                  MILDURA, VICTORIA 3500
                                                                                                                 AUSTRALIA
                                                                                             27          16      CASTLE ROCK WINERY                   cnoble@castlerockwinery.com
                                                                                                                 75 MALAGA COVE PLAZA #7
                                                                                                                 PALOS VERDES ESTATES
                                                                                             28                  Palos Verdes Peninsula, CA 90274


002644.0031\6005950.3
                                                                                             Case: 20-40990   Doc# 102    Filed: 10/05/20      Entered: 10/05/20 11:24:10        Page 5 of
                                                                                                                                      13
                                                                                              1                  Creditor Name and Address               Email Address
                                                                                                         17      Matson Logistics Warehousing, Inc.      mminor@matson.com
                                                                                              2                  Mark D. Minor, General Counsel
                                                                                                                 555 12th Street, Suite 800
                                                                                              3                  Oakland, CA 94607
                                                                                                         18      CHATEAU MONTELENA WINERY                kschlegel@montelena.com
                                                                                              4                  1429 TUBBS LANE
                                                                                                                 Calistoga, CA 94515
                                                                                              5          19      Morley Winery, LLC                      graham@flanaganwines.com;
                                                                                                                 Flanagan Wines                          eric@flanaganwines.com
                                                                                              6                  PO Box 1230
                                                                                                                 Windsor, CA 95448
                                                                                                         20      TMT USA Inc                             fcossard@group-tmtusa.com
                                                                                              7
                                                                                                                 340 N Sam Houston Parkway E, SUITE
                                                                                                                 277
                                                                                              8                  Houston, TX 77060
                                                                                                         21      SAZERAC COMPANY, INC.                   mtortorice@sazerac.com
                                                                                              9                  10101 LINN STATION ROAD
                                                                                                                 Louisville, KY 40223
                                                                                             10          22      Southern Glazer's Wine                  hnicholson@sgws.com;
                                                                                                                 Travel Sales and Export, LLC            wendypousard@sgws.com
                                                                                             11                  Helen Nicholson
                                                                                                                 14911 Quorum Dr., Suite 150
                                                                                             12                  Dallas, TX 75254
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                         23      Southern Glazer's Wine and Spirits of   hnicholson@sgws.com;
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13                  Florida                                 wendypousard@sgws.com
                                                                                                                 Helen Nicholson
                                                                                             14                  14911 Quorum Dr., Suite 150
                                                                                                                 Dallas, TX 75254
                                                                                             15          24      Euler Hermes Agent for CASA             insolvency@eulerhermes.com
                                                                                                                 VINICOLA ZONIN S.P.A.
                                                                                             16                  800 Red Brook Blvd
                                                                                                                 Owings Mills, MD 21117
                                                                                             17          25      CHAMBERS AND CHAMBERS                   gtsoung@riboliwines.com
                                                                                                                 WINE MERCHANT
                                                                                             18                  2140 PALOU AVE
                                                                                                                 SAN FRANCISCO, CA 94121
                                                                                             19                  SAN FRANCISCO, CA 94121
                                                                                                         26      SAN ANTONIO WINERY INC                  gtsoung@riboliwines.com
                                                                                             20                  737 LAMAR STREET
                                                                                                                 Los Angeles, CA 90031
                                                                                             21          27      Green Sheep, Inc. d/b/a Open Water      nicole@drinkopenwater.com
                                                                                                                 3700 S Iron St
                                                                                                                 Suite 4C
                                                                                             22
                                                                                                                 Chicago, IL 60609
                                                                                                         28      CONSTELLATION BRANDS,INC.               greg.urlacher@cbrands.com
                                                                                             23                  235 N BLOOMFIELD ROAD
                                                                                                                 Canandaigua, NY 14424
                                                                                             24          29      SEXTANT WINES                           jparks@sextantwines.com
                                                                                                                 PO BOX 391
                                                                                             25                  Paso Robles, CA 93447
                                                                                                         30      WAGNER WINE COMPANY, LLC                MCARLSON@CAYMUS.COM
                                                                                             26                  DEPT LA 24371
                                                                                                                 Pasadena, CA 91185-4371
                                                                                             27

                                                                                             28


002644.0031\6005950.3
                                                                                             Case: 20-40990   Doc# 102     Filed: 10/05/20      Entered: 10/05/20 11:24:10           Page 6 of
                                                                                                                                       13
                                                                                              1                  Creditor Name and Address                Email Address
                                                                                                         31      Wells Fargo Bank, National Association   john.o.nocita@wellsfargo.com;
                                                                                              2                  Attn: John O'Leary Nocita                Jeremy.Downs@goldbergkohn.com
                                                                                                                 2450 Colorado Avenue, Suite 3000W
                                                                                              3                  Santa Monica, CA 90404
                                                                                                         32      Monarq Americas LLC                      geoffreymarkle@monarqgroup.com
                                                                                              4                  55 Merrick Way, #202
                                                                                                                 Miami, FL 33134
                                                                                              5          33      MAISON HEBRARD                           Contact@hebrard.com
                                                                                                                 15C BOS PLAN
                                                                                              6                  33750 BEYCHAC ET CAILLAU
                                                                                                                 FRANCE
                                                                                                         34      PATERNO IMPORTS, LTD.                    accountspayable@twg.com; lexn@twg.com
                                                                                              7
                                                                                                                 2234 Paysphere Circle
                                                                                                                 Chicago, IL 60674
                                                                                              8          35      ALEXANDER JAMES & CO.                    jonathan@wineclassics.ca;
                                                                                                                 P. O. BOX 116                            gnacio@alexanderjames.com
                                                                                              9                  Sea Cliff, NY 11579-0116
                                                                                                         36      E. & J. GALLO WINERY                     catherine.carmichael@ejgallo.com
                                                                                             10                  600 YOSEMITE BOULEVARD
                                                                                                                 Modesto, CA 95354
                                                                                             11          37      CIT Bank NA                              staceyrgray@aol.com
                                                                                                                 PO Box 593007
                                                                                             12                  San Antonio, TX 78259
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                         38      Shaw-Ross International Importers        brianrowe@shaw−ross.com
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13                  2900 SW 149 AVENUE
                                                                                                                 SUITE 200
                                                                                             14                  MIRAMAR, FL 33027
                                                                                                         39      WENTE FAMILY ESTATES                     MARGARET.NEELY@WENTEVINEYAR
                                                                                             15                  5565 TESLA ROAD                          DS.COM
                                                                                                                 Livermore, CA 94550
                                                                                             16          40      Michael J. Devine & Associates, Inc.     rdevine@mjda.com
                                                                                                                 P.O. Box 3807
                                                                                             17                  Manhattan Beach CA 90266
                                                                                                         41      JIM BEAM BRANDS CO.                      Evi.Liu@BeamSuntory.com
                                                                                             18                  222 MERCHANDISE MART PLZ
                                                                                                                 Chicago, IL 60654
                                                                                             19          42      LABOURE-ROI                              jnchriste@vfb.fr
                                                                                                                 RUE LAVOISIER BP 14
                                                                                             20                  21700 NUITS ST GEORGES
                                                                                                                 FRANCE
                                                                                             21          43      LONG SHADOWS VINTNERS LLC                shelained@longshadows.com
                                                                                                                 3861 1ST AVENUE SOUTH, SUITE C
                                                                                             22                  Seattle, WA 98134
                                                                                                         44      WEITNAUER DUTY FREE, INC.                peterj@weitnauerdutyfree.com
                                                                                             23                  2315 NW 107 AVENUE
                                                                                                                 MIAMI FREE ZONE BOX 45
                                                                                                                 Miami, FL 33172
                                                                                             24
                                                                                                         45      Maisons Marques & Domaines USA,          hxu@mmdusa.net
                                                                                                                 Inc
                                                                                             25                  383 4th Street, suite #400
                                                                                                                 Oakland, CA 94607
                                                                                             26          46      HEAVEN HILL INC.                         blee@heavenhill.com
                                                                                                                 P.O. BOX 729
                                                                                             27                  Bardstown, KY 40004

                                                                                             28


002644.0031\6005950.3
                                                                                             Case: 20-40990   Doc# 102     Filed: 10/05/20      Entered: 10/05/20 11:24:10            Page 7 of
                                                                                                                                       13
                                                                                              1                  Creditor Name and Address                 Email Address
                                                                                                         47      Zurich-American Insurance                 wendy.messner@iqor.com
                                                                                              2                  PO Box 68549
                                                                                                                 Schaumburg, IL 60196
                                                                                              3          48      UETA, Inc.                                steinbergh@gtlaw.com; leon@falic.com
                                                                                                                 Complejo Santa Maria Business District
                                                                                              4                  Boulevard Oeste, PH Nightfall, Nivel
                                                                                                                 100
                                                                                              5                  Panama, Rep. de Panama
                                                                                                         49      Imperial Irrigation District              LVizcarra@IID.com; JAHulsey@iid.com
                                                                                              6                  333 E Barioni Blvd
                                                                                                                 Imperial, CA 92251
                                                                                                         50      J V RENTAL                                josephchengus@gmail.com
                                                                                              7
                                                                                                                 259 Claudia Ct.
                                                                                                                 Moraga, CA 94556
                                                                                              8          51      Triumph Business Capital                  jpakula@tbcap.com
                                                                                                                 651 Canyon Dr Suite 105
                                                                                              9                  Coppell, TX 75019
                                                                                                         52      ARMANINO LLP                              marykay.feeley@armaninoLLP.com
                                                                                             10                  PO BOX 398285
                                                                                                                 San Francisco, CA 94139
                                                                                             11          53      American Battery Company,                 dbailey@dekabatteries.com;
                                                                                                                 Wholly Owned Subsidiary Of E.P.M.         dbyme@dekabatteries.com
                                                                                             12                  Co.
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                                 East Penn Manufacturing Company
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13                  102 Deka Road Po Box 147
                                                                                                                 Lyon Station Pa 19536
                                                                                             14          54      Kobrand Corporation                       jkatz@kelleydrye.com
                                                                                                                 c/o Jeffrey A. Katz, Esq.
                                                                                             15                  Kelley Drye & Warren LLP
                                                                                                                 101 Park Avenue
                                                                                             16                  New York, New York 10178
                                                                                                         55      WESTERN EXTERMINATOR COMP                 tara.conard@rentokil.com
                                                                                             17                  PO BOX 16350
                                                                                                                 Reading, PA 19612-6350
                                                                                             18          56      Skylite Logistics, LLC                    karen@doanlaw.com;
                                                                                                                 Karen S. Spicker, Doan Law, LLP           david@skylitelogistics.net
                                                                                             19                  1930 S. Coast Hwy., Suite 206
                                                                                                                 Oceanside CA 92130
                                                                                             20          57      Jazmin Mason, on behalf of the State of   nick@ferraroemploymentlaw.com
                                                                                                                 California
                                                                                             21                  Ferraro Employment Law, Inc.
                                                                                                                 2305 Historic Decatur Road
                                                                                                                 Suite 100
                                                                                             22
                                                                                                                 San Diego, CA 92106
                                                                                                         58      TOP LINE SRL                              abrandi@toplineco.it
                                                                                             23                  VIALE GORIZIA 24/D
                                                                                                                 00198 ROMA
                                                                                             24                  ITALY
                                                                                                         59      Euler Hermes NA Agent for Casa            insolvency@eulerhermes.com
                                                                                             25                  Vinicola Zonin Spa
                                                                                                                 800 Red Brook Blvd.
                                                                                             26                  Owings Mills, MD 21117
                                                                                                         60      MAHLER-BESSE S.A.                         l.carrau@mahler-besse.com
                                                                                             27                  49 RUE CAMILLE GODARD
                                                                                                                 33000 BORDEAUX
                                                                                             28                  FRANCE


002644.0031\6005950.3
                                                                                             Case: 20-40990   Doc# 102     Filed: 10/05/20       Entered: 10/05/20 11:24:10             Page 8 of
                                                                                                                                       13
                                                                                              1                  Creditor Name and Address            Email Address
                                                                                                         61      FULL CONTAINER RECOVERY              fullcontainerrecovery@hotmail.com
                                                                                              2                  5315 4TH EAST
                                                                                                                 Fife, WA 98424
                                                                                              3          62      Otis Mcallister,Inc.a California     bruce.paltenghi@otismcallister.com
                                                                                                                 Corporation
                                                                                              4                  Bruce C.Paltenghi, General Counsel
                                                                                                                 300 Frank Ogawa Plaza, Suite 400
                                                                                              5                  Oakland, CA 94612
                                                                                                         63      Matson Logistics, Inc.               mminor@matson.com
                                                                                              6                  Mark D. Minor
                                                                                                                 Legal Department
                                                                                                                 555 12th Street, Suite 800
                                                                                              7                  Oakland, CA 94607
                                                                                                         64      Folio Fine Wine Partners             e.nyberg@kornfieldlaw.com
                                                                                              8                  550 Gateway Dr., Suite 220
                                                                                                                 Napa, CA 94558
                                                                                              9          65      McPherson Wines Pty Ltd              accounts@mcphersonwines.com.au
                                                                                                                 6 Expo Court
                                                                                             10                  Mt. Waverley
                                                                                                                 Vic 3149, Australia
                                                                                             11                  Australia
                                                                                                         66      MARCHESI FRESCOBALDI                 servizioclienti.estero@frescobaldi.it
                                                                                             12                  VIA SANTO SPIRITO 11
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                                 FIRENZE (FI), 50125
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             13          67      ORNELLAIA E MASSETO SOCIETA'         customerservice@ornellaia.it
                                                                                                                 AGRICOLA SRL
                                                                                             14                  LOC. ORNELLAIA 191, BOLGHERI
                                                                                                                 CASTAGNETO CARDUCCI (LI)
                                                                                             15                  57022
                                                                                                                 ITALY
                                                                                             16          68      SOKOL BLOSSER, LTD (DBA:             JENNIFER@SOKOLBLOSSER.COM
                                                                                                                 SOKOL BLOSSER WINERY)
                                                                                             17                  PO BOX 399
                                                                                                                 DUNDEE, OR 97115
                                                                                             18          69      98 Norfolk LLC                       michelle@workpointe.com
                                                                                                                 9877 40th Ave South
                                                                                             19                  Seattle, WA 98118
                                                                                                         70      Treasury Wine Estates Americas Co.   ellen@altolit.com;
                                                                                             20                  Ellen London, Alto Litigation        Tanya.Thomas@tweglobal.com;
                                                                                                                 4 Embarcadero Center, Ste 1400       ben.duemier@tweglobal.com
                                                                                             21                  San Francisco, CA 94111
                                                                                                         71      EmployBridge Holding Company         justin.eccleston@employbridge.com
                                                                                                                 1507 Lyndon B Johnson Freeway
                                                                                             22
                                                                                                                 Suite 400
                                                                                                                 United States
                                                                                             23                  Farmers Branch, TX 75234-7523
                                                                                                         72      Brown-Forman Corporation             lea.goff@skofirm.com;
                                                                                             24                  Lea Pauley Goff                      robert_waddell@b−f.com
                                                                                                                 500 W Jefferson St # 2000
                                                                                             25                  Louisville, KY 40202
                                                                                                         73      SILVERADO VINEYARDS                  areed@silveradovineyards.com
                                                                                             26                  6121 SILVERADO TRAIL
                                                                                                                 Napa, CA 94558
                                                                                             27          74      BACARDI U.S.A., INC.                 mvoke@bacardi.com
                                                                                                                 2701 LE JEUNE ROAD
                                                                                             28                  Miami, FL 33134


002644.0031\6005950.3
                                                                                             Case: 20-40990   Doc# 102    Filed: 10/05/20    Entered: 10/05/20 11:24:10              Page 9 of
                                                                                                                                      13
                                                                                               1                  Creditor Name and Address                Email Address
                                                                                                          75      Verizon Business Global LLC              William.Vermette@Verizon.Com;
                                                                                               2                  William M Vermette                       Paul.Adamec@Verizon.Com
                                                                                                                  22001 Loudoun County PKWY
                                                                                               3                  Ashburn, VA 20147
                                                                                                          76      Penske Truck Leasing Co., L.P.           gaye.kauwell@penske.com
                                                                                               4                  PO Box 563
                                                                                                                  Reading, PA 19603-0563
                                                                                               5          77      The Edrington Group USA, LLC             mike.zitelli@edrington.com
                                                                                                                  18 West 24th Street, 4th Floor
                                                                                               6                  New York, NY 10010
                                                                                                          78      THE APOLLO GROUP                         fdiaz@theapollogroup.com
                                                                                                                  6950 NW 77TH COURT
                                                                                               7
                                                                                                                  Miami, FL 33166
                                                                                                          79      Imperial Tobacco International Limited   Jhuron@dykema.com;
                                                                                               8                  c/o Jeffrey Huron, Esq.                  can.guelen@reemtsma.de
                                                                                                                  Dykema Gossett LLP
                                                                                               9                  333 South Grand Avenue, Suite 2100
                                                                                                                  Los Angeles, CA 90071
                                                                                              10          80      HUNEEUS VINTNERS, LLC                    alejandro@huneeuswines.com
                                                                                                                  1040 MAIN STREET, SUITE 204
                                                                                              11                  Napa, CA 94559
                                                                                                          81      VANDEGRIFT FORWARDING CO.                mmccluskey@logisticalcollections.com
                                                                                              12                  100 WALNUT AVENUE, SUITE 600
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                                  Clark, NJ 07066
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13          82      BOTTEGA S.P.A.                           legaldpt@bottegaspa.com
                                                                                                                  VICOLO ALDO BOTTEGA 2
                                                                                              14                  31010 BIBANO DI GODEGA
                                                                                                                  DI SANT'URBANO (TV)
                                                                                              15          83      Albert Savedra                           jcawdrey@grsm.com
                                                                                                                  c/o Jeffrey D. Cawdrey, Gordon Rees
                                                                                              16                  Scul
                                                                                                                  101 W. Broadway St., #2000
                                                                                              17                  San Diego, CA 92101
                                                                                                          84      Elke Uhlig                               jcawdrey@grsm.com
                                                                                              18                  c/o Jeffrey D. Cawdrey, Gordon Rees
                                                                                                                  Scul
                                                                                              19                  101 W. Broadway St., #2000
                                                                                                                  San Diego, CA 92101
                                                                                              20          85      Nicole Uhlig                             jcawdrey@grsm.com
                                                                                                                  c/o Jeffrey D. Cawdrey, Gordon Rees
                                                                                              21                  Scul
                                                                                                                  101 W. Broadway St., #2000
                                                                                                                  San Diego, CA 92101
                                                                                              22
                                                                                                          86      UHLIG MARITAL TRUST NON                  jcawdrey@grsm.com
                                                                                                                  EXEMPT
                                                                                              23                  c/o Jeffrey D. Cawdrey,
                                                                                                                  Gordon Rees Scul
                                                                                              24                  101 W. Broadway St., #2000
                                                                                                                  San Diego, CA 92101
                                                                                              25          87      Karina I. Coronel                        karinaimeldacoronel@gmail.com
                                                                                                                  2220 Otay Lakes Rd. Ste. 502 box 225
                                                                                              26                  Chula Vista, CA 91915
                                                                                                          88      FINCA DECERO                             COMEX@DECERO.COM
                                                                                              27                  PERMASUR S.A.
                                                                                                                  SAN MARTIN 1167 PISO 1
                                                                                              28                  MENDOZA, ARGENTINA


002644.0031\6005950.3
                                                                                             Case: 20-40990    Doc# 102    Filed: 10/05/20       Entered: 10/05/20 11:24:10             Page 10 of
                                                                                                                                        13
                                                                                               1                  Creditor Name and Address             Email Address
                                                                                                          89      UHLIG BYPASS TRUST                    jcawdrey@grsm.com
                                                                                               2                  c/o Jeffrey D. Cawdrey, Gordon Rees
                                                                                                                  Scul
                                                                                               3                  101 W. Broadway St., #2000
                                                                                                                  San Diego, CA 92101
                                                                                               4          90      UHLIG MARITAL TRUST NON               jcawdrey@grsm.com
                                                                                                                  EXEMPT
                                                                                               5                  c/o Jeffrey D. Cawdrey, Gordon Rees
                                                                                                                  Scul
                                                                                                                  101 W. Broadway St., #2000
                                                                                               6
                                                                                                                  San Diego, CA 92101
                                                                                                          91      UHLIG SURVIVORS TRUST                 jcawdrey@grsm.com
                                                                                               7                  c/o Jeffrey D. Cawdrey, Gordon Rees
                                                                                                                  Scul
                                                                                               8                  101 W. Broadway St., #2000
                                                                                                                  San Diego, CA 92101
                                                                                               9          92      V.R. CAMELOT, INC.                    david@dpflegal.com
                                                                                                                  2739 SIGNAL PARKWAY
                                                                                              10                  Signal Hill, CA 90755
                                                                                                          93      JOHNSON & JOHNSON CONSUMER            bguiney@pbwt.com
                                                                                              11                  INC.
                                                                                                                  5618 COLLECTIONS CTR DR
                                                                                              12                  Chicago, IL 60693
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                          94      Heineken Brouwerijen B.V.             steven.solomon@gray−robinson.com;
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13                  Tweede Weteringplantsoen 21           femke.vanderlingen@heineken.com
                                                                                                                  1017 ZD Amsterdam
                                                                                              14          95      WINE APOTHECARY LLC                   billy@blendtique.com;
                                                                                                                  PO BOX 621                            marc@hellerlawapc.com
                                                                                              15                  Los Olivos, CA 93441
                                                                                                          96      Vieux Vins, Inc./dba The Rare Wine    compliance@rarewineco.com;
                                                                                              16                  Co.
                                                                                                                  280 Valley Drive
                                                                                              17                  BRISBANE, CA 94005-1241
                                                                                                          97      Prologis                              marita.erbeck@faegredrinker.com;
                                                                                              18                  Marita S. Erbeck                      nedwards@prologis.com
                                                                                                                  Faegre Drinker Biddle & Reath
                                                                                              19                  600 Campus Drive
                                                                                                                  Florham Park, NJ 07932
                                                                                              20          98      TIAA Commercial Finance, Inc.         david.gonzalez@tiaabank.com
                                                                                                                  10 WATERVIEW BOULEVARD
                                                                                              21                  PARSIPPANY, NJ 07054
                                                                                                          99      TIAA Commercial Finance, Inc.         david.gonzalez@tiaabank.com
                                                                                                                  10 WATERVIEW BOULEVARD
                                                                                              22
                                                                                                                  PARSIPPANY, NJ 07054
                                                                                                         100      TEAMSTERS LOCAL 853                   cholzhauser@beesontayer.com
                                                                                              23                  7750 PARDEE LANE
                                                                                                                  Oakland, CA 94621
                                                                                              24         101      Summit Funding Group, Inc.            wthorsness@vedderprice.com;
                                                                                                                  Vedder Price P.C.                     jdannenfelser@4sfg.com
                                                                                              25                  Attn William W. Thorsness
                                                                                                                  222 N. LaSalle Street, Suite 2600
                                                                                              26                  Chicago, IL 60601

                                                                                              27

                                                                                              28


002644.0031\6005950.3
                                                                                             Case: 20-40990    Doc# 102   Filed: 10/05/20     Entered: 10/05/20 11:24:10          Page 11 of
                                                                                                                                       13
                                                                                               1                  Creditor Name and Address                Email Address
                                                                                                         102      Michelle Stoldt                          jcawdrey@grsm.com
                                                                                               2                  Jeffrey D. Cawdrey
                                                                                                                  Gordon Rees Scully Mansukhani
                                                                                               3                  101 W. Broadway St., Suite 2000
                                                                                                                  San Diego, CA 92101
                                                                                               4         103      HYG Financial Services, Inc.             JeffJohnson2@wellsfargo.com;
                                                                                                                  PO Box 014545                            jonathan.doolittle@pillsburylaw.com
                                                                                               5                  Des Moines, IA 50306-3545
                                                                                                         104      Diageo Scotland Limited                  sdanon@huntonak.com;
                                                                                               6                  Samuel Danon                             zamira.zapata@diageo.com;
                                                                                                                  1111 Bickell Avenue, Suite 2500          edward.solano@diageo.com
                                                                                                                  Miami, FL 33131
                                                                                               7
                                                                                                         105      Diageo Brands BV                         sdanon@huntonak.com;
                                                                                                                  Samuel Danon                             zamira.zapata@diageo.com;
                                                                                               8                  1111 Brickell Avenue, Suite 2500         edward.solano@diageo.com
                                                                                                                  Miami, FL 33131
                                                                                               9         106      Western Surety Company                   mstarr@michaelstarrlaw.com;
                                                                                                                  1 Mill Ridge Lane                        chrisflagg@cashea.com
                                                                                              10                  Suite 206
                                                                                                                  Chester, NJ 07930
                                                                                              11         107      William Grant & Sons Distillers Ltd.     brianclarke@huntonak.com
                                                                                                                  c/o Hunton Andrews Kurth LLP
                                                                                              12                  Attn: Brian Clarke
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                                  200 Park Avenue, NY, NY 10166
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13         108      Cintas Corporation dba Cintas Location   jstitt@kmklaw.com
                                                                                                                  No. 54
                                                                                              14                  c/o Jason V. Stitt
                                                                                                                  Keating Muething & Klekamp PLL
                                                                                              15                  One East 4th Street, Suite 1400
                                                                                                                  Cincinnati, OH 45202-4520
                                                                                              16         109      Cintas Corporation dba Cintas Location   jstitt@kmklaw.com
                                                                                                                  No. 291
                                                                                              17                  Jason V. Stitt
                                                                                                                  Keating Muething & Klekamp PLL
                                                                                              18                  One East 4th Street, Suite 1400
                                                                                                                  Cincinnati, OH 45202
                                                                                              19         110      BRETT ALAN ROBERTS                       baroberts@msn.com
                                                                                                                  200 HALL DRIVE
                                                                                              20                  Orinda, CA 94563
                                                                                                         111      Ricardo Montalvo                         jrmontalvo0@gmail.com
                                                                                              21                  417 Grand Central Blvd
                                                                                                                  Laredo, TX 78045
                                                                                                         112      Exportadora Sur Valles Limitada          vgreenfield@globaldebtsolutions.com
                                                                                              22
                                                                                                                  Global Debt Solutions, Inc.
                                                                                                                  2295 NW Corporate Blvd., Ste. 120
                                                                                              23                  Boca Raton, FL
                                                                                                         113      Fetzer Vineyards                         vgreenfield@globaldebtsolutions.com
                                                                                              24                  Global Debt Solutions, Inc.
                                                                                                                  2295 NW Corporate Blvd., Ste. 120
                                                                                              25                  Boca Raton, FL
                                                                                                         114      Vina Concha Y Torro Sa                   vgreenfield@globaldebtsolutions.com
                                                                                              26                  Global Debt Solutions, Inc.
                                                                                                                  2295 NW Corporate Blvd., Ste. 120
                                                                                              27                  Boca Raton, FL

                                                                                              28


002644.0031\6005950.3
                                                                                             Case: 20-40990    Doc# 102    Filed: 10/05/20       Entered: 10/05/20 11:24:10            Page 12 of
                                                                                                                                        13
                                                                                               1                  Creditor Name and Address              Email Address
                                                                                                         115      Vinedos Familia Chadwick Spa           vgreenfield@globaldebtsolutions.com
                                                                                               2                  Global Debt Solutions, Inc.
                                                                                                                  2295 NW Corporate Blvd., Ste. 120
                                                                                               3                  Boca Raton, FL
                                                                                                         116      Bodegas Y Vinedos De Aquirre Sa        vgreenfield@globaldebtsolutions.com
                                                                                               4                  Global Debt Solutions, Inc.
                                                                                                                  2295 NW Corporate Blvd., Ste. 120
                                                                                               5                  Boca Raton, FL
                                                                                                         117      CRIMSON WINE GROUP                     kim.benson@crimsonwinegroup.com
                                                                                               6                  2700 NAPA VALLEY CORP DR,
                                                                                                                  SUITE B
                                                                                                                  Napa, CA 94558
                                                                                               7
                                                                                                         118      AZ Southeast Distributors LLC          mcunningham@drinkarizona.com
                                                                                                                  60 Crossways Pk Dr
                                                                                               8                  Woodbury, NY 11797
                                                                                                         119      California Department of Tax and Fee   LegalSOB@cdtfa.ca.gov
                                                                                               9                  Administration
                                                                                                                  PO Box 942879
                                                                                              10                  Sacramento, CA 942879
                                                                                                         120      R & R SERVICES                         robotey@yahoo.com
                                                                                              11                  29425 144TH AVENUE S.E.
                                                                                                                  Auburn, WA 98092
                                                                                              12         121      R & R SERVICES                         robotey@yahoo.com
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                                                  29425 144TH AVENUE S.E.
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13                  Auburn, WA 98092
                                                                                                         122      Western Conference of Teamsters        rjr@rmbllaw.com
                                                                                              14                  Pension Trust Fund
                                                                                                                  Russell J. Reid
                                                                                              15                  Reid, McCarthy, Ballew & Leahy
                                                                                                                  100 W Harrison St, N-300
                                                                                              16                  Seattle WA 98119
                                                                                                         123      Western Conference of Teamsters        rjr@rmbllaw.com
                                                                                              17                  Pension Trust Fund
                                                                                                                  Russell J. Reid
                                                                                              18                  Reid, McCarthy, Ballew & Leahy
                                                                                                                  100 W Harrison St, N-300
                                                                                              19                  Seattle WA 98119
                                                                                                         124      MAISON HEBRARD                         johan.stangherlin@ca-aquitaine.fr;
                                                                                              20                  CA Aquitaine EGEV Rive Droite          contract@hebrard.com
                                                                                                                  52 Avenue Georges Pompidou
                                                                                              21                  Libourne, FRANCE 33500

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26

                                                                                              27

                                                                                              28


002644.0031\6005950.3
                                                                                             Case: 20-40990    Doc# 102    Filed: 10/05/20       Entered: 10/05/20 11:24:10          Page 13 of
                                                                                                                                        13
